Citation Nr: 1717929	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-22 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for sexual dysfunction including erectile dysfunction. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 









INTRODUCTION

The Veteran had active service from February 1976 to July 2000.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board in October 2014, at which time it was remanded for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Sleep Apnea

The Veteran asserts that his currently diagnosed sleep apnea was incurred during service.  

Service treatment records are silent as to any complaints of or treatment for sleep apnea.  However, service treatment records indicated that the Veteran participated in a weight management program.  A January 1996 nutritional assessment noted that he recently gained 20 lbs. and was overweight or obese.  A September 1998 record showed that he was clinically obese, had a neck size of 16.5, and a body mass index of 30.  In October 1999, the Veteran weighed 229 lbs.  In December 1999, the Veteran weighed 233 lbs., had a neck size of 17.25, and a body mass index of 33.  In April 2000, he was found to be mildly obese.  

The Veteran submitted a January 2011 buddy statement from his ex-wife indicating that during their marriage from 1975 to 1980, the Veteran snored loudly, did not sleep well, and had difficulty getting up early in the morning.  

April 2008 and July 2014 sleep studies were positive for obstructive sleep apnea.  The April 2014 sleep study indicated that the Veteran's body mass index was 39.4 and his neck circumference was 19.5 inches.  

The Veteran was afforded a VA examination in February 2016.  The examiner noted the Veteran's diagnosis of obstructive sleep apnea.  He reported that his physician ordered a sleep study due to tiredness, snoring, and breathing difficulties at night.  The examiner opined that his sleep apnea was not related to service and gave the following rationale: 

[S]noring is not pathognomonic of an existent condition....  The preponderance of medical evidence and expertise reveals the proximate cause of [obstructive sleep apnea] to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of [body mass index] (creating encroachment of airway with fatty soft tissues) - currently at morbid level, and/or natural aging (encroachment of airway with floppy soft tissues) - neck circumference of 20 inches.  

The examiner then referenced medical literature for the finding that snoring was a common feature of obstructive sleep apnea and associated with a sensitivity of 80 to 90 percent for the diagnosis of obstructive sleep apnea, but its specificity was below 50 percent.  The examiner also found that people with mild snoring and a body mass index lower than 26 were unlikely to have moderate or severe obstructive sleep apnea.  Finally, the examiner found that obstructive sleep apnea was prominent among men with a collar size greater than 17 inches.  

In a July 2016 addendum opinion, the examiner opined that isolated documentation of elevated blood pressure and being overweight was not evidence of obstructive sleep apnea being present, but only components of a more complex puzzle.  The examiner then stated that a "problem sleeping" did not indicate that obstructive sleep apnea existed because usually obstructive sleep apnea patients wanted more sleep.  

The Board finds that the February 2016 VA medical opinion and the July 2016 addendum opinion are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner did not provide an adequate rationale reconciling all the medical evidence in this case.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the examiner indicated that elevated blood pressure and being overweight did not indicate obstructive sleep apnea, but were a part of a more complex puzzle.  The examiner did not provide adequate rationale to support the opinion.  Additionally, the July 2016 VA medical opinion was based, at least in part, on the Veteran being overweight during service, however, the service treatment records described the Veteran as obese, including having a body mass index of 33 in December 1999.  Moreover, while the VA examiner pointed out that obstructive sleep apnea was prominent in men with a collar size greater than 17 inches, the examiner did not consider the service treatment records showing the Veteran's neck size increased during service from 16.5 in September 1998 to 17.25 in December 1999.  As such, a remand is required to obtain an adequate medical opinion.

Sexual Dysfunction

The Board observes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2014 remand, the Board found that the March 2009 VA medical opinion did not address whether it was at least as likely as not that the Veteran's hypertension or medication for hypertension aggravated the Veteran's sexual dysfunction.  The Board instructed the RO to obtain a medical opinion addressing the etiology of the Veteran's sexual dysfunction.  Pursuant to the Board remand, the RO obtained a VA medical opinion in February 2016 as well as an addendum medical opinion in July 2016.  The VA examiner concluded that his sexual dysfunction was not caused by or aggravated by hypertension in any measureable way.  However, there was no supporting rationale explaining why hypertension or medication for hypertension could not cause or aggravate sexual dysfunction.  See Nieves- Rodriguez, 22 Vet. App. at 295.  

The VA examiner also cited to medical literature for the conclusion that the Veteran's sexual dysfunction was most likely than not age related, and less likely than not secondary to Celexa usage.  The examiner referenced medical literature for the conclusion that sexual dysfunction was common in men and increased with age.  The examiner also cited to medical literature for the conclusion that risk factors for erectile dysfunction included obesity, smoking, inactivity, and the presence of comorbid conditions.  In the July 2016 addendum, the examiner stated that a review of the Toprol FDA profile indicated that erectile dysfunction was identified in less than one percent of patients taking the medication and that there were no reports of anejaculation in patients using the medication.  However, in providing the opinions, the VA examiner did not discuss the Veteran's statements that his sexual dysfunction dated to when he started Toprol therapy.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In addition, the medical history section of the March 2009 VA examination report noted that the Veteran had erectile dysfunction and retrograde ejaculation and that the most likely etiologies were medication.  The March 2009 VA examiner provided a speculative opinion and explained that the cause of sexual dysfunction was multifactorial with antihypertensives, antidepressants, mental health, history of drinking or smoking, obesity, coronary artery disease, hypertension, and aging possible contributors.  On the other hand, the February 2016 VA examiner found that the Veteran did not have erectile dysfunction and that it was not caused by hypertension in any measureable way.  Therefore, a remand is required to reconcile the conflicting medical opinions and to obtain another VA medical opinion to determine if the Veteran's hypertension or hypertension medication was a part of the multifactorial etiology of his sexual dysfunction.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then the RO or AMC should afford the Veteran a VA examination by an examiner, other than the examiner who conducted the February 2016 VA examination, with sufficient expertise to address the etiology of the Veteran's obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's obstructive sleep apnea at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.   

The examiner must provide a complete rationale for all proffered opinions.  In doing so, the examiner must consider and discuss (1) the service treatment records showing the Veteran was obese with a body mass index of 33 in December 1999; (2) the service treatment records showing he had an increase in his neck circumference from 16.5 in September 1998 to 17.25 in December 1999; (3) the statement from the Veteran's ex-wife stating that the Veteran snored loudly, did not sleep well, and had difficulty getting up in the morning; (4) the service treatment records showing elevated blood pressure; and (5) the Veteran's participation in a weight management program during service. 

3.  Then the RO or AMC should afford the Veteran a VA examination by an examiner, other than the examiner who conducted the February 2016 VA examination, with sufficient expertise to address the etiology of the Veteran's sexual dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the following: 

(a) Whether the Veteran has a current diagnosis of erectile dysfunction.  

(b) Whether the Veteran's sexual dysfunction at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.   

(c) Whether the Veteran's sexual dysfunction at least as likely as not (a 50 percent probability or greater) was caused or permanently worsened by his hypertension or hypertension medications.  

The examiner must provide a complete rationale for all proffered opinions.  In doing so, the examiner must consider and discuss (1) the Veteran's long history of hypertension medication; (2) the Veteran's statements that his sexual dysfunction symptoms dated to when he switched to Toprol; (3) the March 2009 VA examiner's findings that his sexual dysfunction was multifactorial with medical literature showing that antihypertensives and hypertension can cause sexual dysfunction; (4) the March 2009 VA examination report suggesting that the most likely etiologies for erectile dysfunction and retrograde ejaculation were medication; (5) the March 2009 VA examiner's finding that that the Veteran had erectile dysfunction.

4.  Then, the RO or AMC should adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




